Title: To James Madison from John Geddes, 29 January 1812
From: Geddes, John
To: Madison, James


Sir.
Charleston January 29th. 1812.
I had the honor of receiving by this days Mail, your letter acknowledging the receipt of the Address of the House of Representatives of this state which I had the honor of transmitting to you on the 22d. ultimo; as well as your highly patriotic answer thereto, which shall be laid before the Members of that body at the next meeting of the Legislature of this state.
It gives me individually peculiar satisfaction to discover by your answer, that your sentiments are not only in Unison with the Members of the House of Representatives of this State, but with every real friend of the Country, and advocate of Liberty in the United States.
With such prospects before us, united with your experience, and unwearied exertions at the helm of our political affairs, there cannot remain a doubt but that the honor and best Interests of the republic will be preserved. I have only to add my wishes that your distinguished virtues may shine upon us, and that in all your undertakings for the good of our common Country you may [be] successful. I have the honor, to be, with great respect & Esteem, your Obedient Servant.
John Geddes.
